DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 9-12, drawn to a power plant related maintenance support system.
Group II, claims 7-8 and 13-15, drawn to a method of pinpointing a component of a power plant that is in need of maintenance.

Claim 1 is considered to be taught by Mazzaro et al. US 20130024179.
Re claim 1, Mazzaro teaches a power plant related maintenance support system (Title/Abstract), comprising:
a) a thermodynamic calculation module for determining performance of specified plant components (see in particular [35] and generally [33-44], with Figs. 2-5), wherein said thermodynamic calculation module is configured with an algorithm representative of operation of each of the specified components and integrated with a power plant wide or system-specific value-related configuration diagram (The Office is struggling to see how Mazzaro would not necessarily be inclusive of such an algorithm and diagram, or that such would be readily obvious, as such is shown in Fig. 3 and described in page 6, the paragraph starting with “A thermodynamic,” given the system of Mazzaro as shown in Fig. 1 and the extensive list of sensors and control schemes disclosed by Mazzaro—Figs. 2-5 and [21-44]—which readily implicates the use of an algorithm, such as in Fig. 5—Applicant is welcome to call and explain the difference if such is considered helpful.);
b) a plurality of embedded sensors (40, Fig. 1 [21]; Fig. 2, 42a and 42b [22-24]), each of which is embedded in a different plant location and adapted to sense a corresponding real-time plant parameter (claims 12-13 and [22-24]);
c) a plurality of environmental sensors adapted to sense ambient conditions in the vicinity of the plant (claim 12 and [21-22]; Figs. 1-2); and
d) a processor [3 and 50] in data communication with each of said embedded sensors and environmental sensors (as in Fig. 2), wherein said processor is configured to-
i. generate, for at least one of said specified power plant components, ambient-dependent calculated data related to one or more selected value indicators (as would be appreciated from [33-44]) provided with said configuration diagram at an inlet and outlet of each of said at least one power plant components based on data sensed by said plurality of environmental sensors and on said thermodynamic calculation module [22-24] (an example here would be inlet and outlet exhaust gas temperatures in various parts of the turbine as in Fig. 1, and the same is true with the compressor);
ii. receive, from the embedded sensors (40, Fig. 1 [21]; Fig. 2, 42a and 42b [22-24]) associated with each of said at least one power plant components, real-time sensed data [22] related to said one or more selected value indicators (as would be appreciated from [33-44]) at the inlet and outlet of each of said at least and power plant components [21-24];
 iii, compare the real-time sensed data with the generated ambient-dependent calculated data [21-22]; and 
iv. generate an automated response (such as an alarm or notification) if a difference between the real-time sensed data and the generated ambient-dependent calculated data is greater than a predetermined threshold, to indicate that corrective action within the power plant needs to be performed (Figs. 2-5; [33-44]).
As a result, the special technical features of claims 1 and its dependents do not appear to be shared by claim 13 and its dependents (Groups I and II respectively). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746